              Case 2:20-cv-01308-BJR Document 15 Filed 10/09/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   CITY OF MONROE, a Washington municipal              NO. 2:20-cv-01308-BJR
     corporation,
10                                                       STIPULATION AND ORDER
     Plaintiff,                                          CONSOLIDATING RELATED CASES
11
              v.                                         Clerk’s Action Required
12
     SETH STEVEN FISHER, an individual and
13   sole proprietor d/b/a FISHER’S TOWING,
14                  Defendants.
15
     SETH FISHER, a single person,                       NO. 2:20-cv-01253-BJR
16
                    Counterclaim-Plaintiff,
17
             v.
18
     CITY OF MONROE, a Washington municipal
19   corporation; AMY BRIGHT, an individual;
     BEN SWANSON, an individual; TIM
20   QUENZER, an individual; and MICHAEL
     FITZGERALD, an individual,
21
                    Counterclaim-Defendants.
22

23                                         I. STIPULATION
24           Whereas the Parties have conferred in good faith, and agree that the two matters
25   identified above, which were both recently removed, are factually and legally related. The
              Case 2:20-cv-01308-BJR Document 15 Filed 10/09/20 Page 2 of 3




 1   Parties further agree that judicial economy would be furthered by consolidation. Accordingly,

 2   the Parties hereby STIPULATE as follows.

 3          Seth Fisher v. City of Monroe et al., Cause No. 2:20-cv-01253, should be consolidated

 4   into City of Monroe v. Fisher, Cause No. 2:20-cv-01308, which was the first-filed complaint in

 5   superior court.

 6          SO STIPULATED.

 7

 8    s/Adam Rosenberg
      Adam Rosenberg, WSBA #39256
 9    WILLIAMS, KASTNER & GIBBS PLLC
      601 Union Street, Suite 4100
10    Seattle, WA 98101-2380
      Telephone: 206-628-6600
11    Fax: 206-628-6611
      Email: arosenberg@williamskastner.com
12    Counsel for the City of Monroe and Counter-Defendants
13

14    s/J. Zachary Lell
      J. Zachary Lell, WSBA, #28744
15    OGDEN MURPHY WALLACE P.L.L.C.
      901 Fifth Avenue, Suite 3500
16    Seattle, WA 98164
      Telephone 206-447-7000
17    Email: zlell@omwlaw.com
      Counsel for the City of Monroe and Counter-Defendants
18
19

20    s/Bruce C. Galloway               _____
      Bruce C. Galloway, WSBA #15765
21    Ryan S. Mathison, WSBA #56000
      Galloway Law Group, PLLC
22    12101 N. Lakeshore Dr.
      Lake Stevens, WA 98258
23    Ph: 425-334-4400
      Fax: 425-334-2149
24    Email: bruce@glgpllc.com
      Email: ryan@glgpllc.com
25    Counsel for Seth Fisher and Fisher’s Towing
           Case 2:20-cv-01308-BJR Document 15 Filed 10/09/20 Page 3 of 3




 1                                        II. ORDER

 2          Based upon the foregoing, the Court hereby CONSOLIDATES Seth Fisher v.

 3   City of Monroe et al., Cause No. 2:20-cv-01253 into City of Monroe v. Fisher, Cause

 4   No. 2:20-cv-01308. Cause No. 2:20-cv-01253 shall be discontinued and the underlying

 5   litigation shall proceed in Cause No. 2:20-cv-01308.

 6

 7        IT IS SO ORDERED this 9th day of October 2020.

 8

 9

10
                                                      A
                                                      Barbara Jacobs Rothstein
                                                      U.S. District Court Judge
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
